ALLOWABILTY NOTICE
This action is in response to the amendment filed 11 August 2022.
	Claims 21 – 40 are pending and have been examined; claims 1 – 20 have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 August 2022 has been considered by the examiner.

REASONS FOR ALLOWANCE
Allowed Claims: Claims 21 – 40 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 USC §101
	The claim recites an integration of any abstract ideas into a practical application (see parent Application 16/821,661 prosecution history). 
35 USC §102 / §103
	The closest prior art of record includes Lievens et al. (U.S. 2014/0279654), Deich et al. (U.S. 2013/0013369), Zhong et al. (U.S. 2008/0147473), Bednarek et al. (U.S. 2015/0228004), Cao (U.S. 2016/0364823), and Lord et al. (U.S. 2015/0323332). 
	However, with respect to exemplary independent claim 21, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Statfeld, Beth	(U.S. 20030055706 A1), disclosing a system and method for determining staffing needs for functions in an office; 
Kuebert, Edward J.  et al. (U.S. 20020165729), disclosing a flexible mail delivery system and method;
Falcone; Richard et al. (U.S. 20140330738 A1), disclosing optimizing customer delivery services;
Pantaleo, Bridget  et al. (U.S. 20050021384 A1), disclosing a capacity planning method and system with approved accuracy and confidence indication;
Kawano; Yasushi et al. (U.S. 20140297555 A1), disclosing a delivery management method;
Kintner; Hallie J. et al. (U.S.  6732079 B1), disclosing a method of determining the best mix of regular and contract employees;
Donnelly; Joseph S. et al. (U.S.  6049776 A), disclosing a human resource management system for staffing projects; 
Crockett; Gary B. (U.S.  5325292 A), disclosing a tour/schedule generation for a force management system;
Steves; Andrea C. et al.	(U.S. 10255577 B1), disclosing a system and method for generating a delivery plan for multi-tier delivery schemes;
Fields; Randall K. et al. (U.S. 5111391 A), disclosing a system and method for making staff schedules as a function of available resources as well as employee skill level, availability and priority;
Fehrer; Ernst (U.S. 5117535 A), disclosing a process and apparatus for producing a nonwoven web;
Bhatia; Sandeep et al. (U.S. 10445685 B2), disclosing delivery confirmation using overlapping geo-fences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683